                                           Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PEOPLE OF THE STATE OF
                                   7     CALIFORNIA,                                        Case No. 17-cv-07106-SK

                                   8                    Plaintiff,
                                                                                            ORDER DENYING IN PART AND
                                   9             v.                                         GRANTING IN PART DEFENDANTS’
                                                                                            MOTION TO DISMISS
                                  10     UNITED STATES DEPARTMENT OF
                                         EDUCATION, et al.,                                 Regarding Docket Nos. 42, 43
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              This matter comes before the Court upon consideration of the motion by Defendants
                                  14
                                       United States Department of Education and Secretary Betsy DeVos to dismiss the First Amended
                                  15
                                       Complaint of Plaintiff the People of the State of California (the “State”) for lack of subject matter
                                  16
                                       jurisdiction. (Dkt. 42.) Having carefully considered the parties’ papers, relevant legal authority,
                                  17
                                       and the record in the case, and having had the benefit of oral argument, the Court hereby DENIES
                                  18
                                       Defendants’ motion to dismiss Claims 1 through 4 and GRANTS Defendants’ motion to dismiss
                                  19
                                       Claims 5 and 6 for the reasons set forth below.
                                  20
                                                                          PROCEDURAL HISTORY
                                  21
                                              The State originally filed its complaint on December 14, 2017. (Dkt. 1.) Defendants
                                  22
                                       moved to dismiss based on lack of standing, among other grounds, and on June 27, 2018, the
                                  23
                                       Court granted that motion to dismiss but granted the State leave to amend. (Dkt. 36.) In the
                                  24
                                       Order, the Court held that the State failed to show standing based on an injury to its proprietary
                                  25
                                       interest based on harm to the State’s universities or based on a harm to the State because the State
                                  26
                                       had expended funds on a joint investigation of the Corinthian schools and outreach to former
                                  27
                                       students at the Department’s request. (Id.) The Court did not address the other arguments in
                                  28
                                           Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 2 of 13




                                   1   Defendants’ motion to dismiss because the Court granted the motion to dismiss. (Id.)

                                   2          The State filed its First Amended Complaint on July 27, 2018. (Dkt. 37.)

                                   3                                            BACKGROUND

                                   4          Corinthian Colleges Inc. (“Corinthian”), a for-profit college headquartered in California,

                                   5   operated more than 100 campuses under the names Everest, Heald, and Wyotech, including more

                                   6   than 30 campuses in California. (First Amended Complaint at Dkt. 37, ¶¶ 30, 43.) In October

                                   7   2013, California sued Corinthian to stop fraudulent conduct designed to lure vulnerable students to

                                   8   Corinthian’s programs. (Dkt. 37, ¶¶ 31, 32.) 1

                                   9          In April 2015, based on a joint investigation with the California Attorney General, the

                                  10   United States Department of Education (the “Department”) fined Corinthian $30 million for

                                  11   falsifying job-placement rates. (Dkt. 37, ¶ 34.) Shortly thereafter, Corinthian closed its campuses

                                  12   and filed for bankruptcy. (Dkt. 37, ¶¶ 35, 36.) In March 2016, California obtained a $1.1 billion
Northern District of California
 United States District Court




                                  13   default judgment against Corinthian in California state court, and the court found that Corinthian

                                  14   engaged in systematic and widespread misrepresentations to defraud students and taxpayers. (Dkt.

                                  15   37, ¶¶ 37, 38.)

                                  16          The Department determined that Corinthian’s fraud left thousands of students eligible for

                                  17   discharge of their federal student loans under the Department’s borrower-defense regulation, 34

                                  18   C.F.R. § 685.206(c)(1) (authorized by 20 U.S.C. § 1087e(h)), and under the terms of the

                                  19   promissory notes of their loans. (Dkt. 37, ¶¶ 40-42, 229.) With the California Attorney General,

                                  20   the Department determined that students who relied on misrepresentations found in Corinthian’s

                                  21   published job-placement rates had a cause of action under California law that qualified these

                                  22   students for forgiveness of their federal direct student loans and refunds of the amounts paid.

                                  23   (Opposition at Dkt. 43, at page 9.) To implement this relief, the Department created a

                                  24   “streamlined process” of reviewing claims that would simplify and expedite relief, thus reducing

                                  25
                                              1
                                  26             Individual plaintiffs filed a putative class action suit, Calvillo Manriquez et al v. DeVos
                                       et al, Case No. 3:17-cv-07210-SK, alleging similar but not identical claims under the
                                  27   Administrative Procedures Act, the Privacy Act, and the Constitution. On May 25, 2018, the
                                       Court granted in part and denied in part plaintiffs’ motion for preliminary injunction. (Dkt. 60.)
                                  28   The present matter and Case No. 17-cv-07210 are deemed “related” by the Court under Local Rule
                                       3-12.
                                                                                           2
                                          Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 3 of 13




                                   1   the burden on borrowers. (Dkt. 37, ¶¶ 3, 41, 42.)

                                   2          The State calls the streamlined process the “Corinthian Full-Relief Rule” (“Corinthian

                                   3   Rule”) which governs the borrower-defense claims of “whole groups of Corinthian students (for

                                   4   example, an entire academic program at a specific campus during a certain time frame).” (Dkt. 37,

                                   5   ¶ 43.) The Corinthian Rule is based on state law theories developed by the California Attorney

                                   6   General, including the following:

                                   7              •   Because Corinthian was headquartered in and managed from California, California
                                                      law applies for purposes of determining whether there was a cause of action against
                                   8                  the school. (Dkt. 37, ¶ 43.)
                                                  •   Corinthian misrepresented job-placement rates at certain campuses, for certain
                                   9                  programs, during certain time periods (“Corinthian Fraud Findings”). (Dkt. 37, ¶
                                                      43.)
                                  10
                                                  •   Borrowers subjected to the Corinthian Fraud Findings were eligible for borrower-
                                  11                  defense relief, which was expedited by the use of a “simple attestation form”
                                                      provided by the Department that allowed borrowers “to document the impact of
                                  12                  Corinthian’s inflated job-placement rates on them in a manner that supported a
Northern District of California
 United States District Court




                                                      cause of action under California’s Unfair Competition Law.” (Dkt. 37, ¶ 43.)
                                  13
                                                  •   California law controls the scope of relief. (Dkt. 37, ¶ 43.) Therefore, California
                                  14                  maintains that borrowers subject to the Corinthian Rule were entitled to full relief
                                                      of their federal loans, including a refund of all amounts paid. (Dkt. 37, ¶¶ 43, 45-
                                  15                  46.)
                                  16          The Department “memorialized” the Corinthian Rule in various legal memoranda
                                  17   identified in a report by the Office of Inspector General as “Federal Student Aid’s Borrower
                                  18   Defense to Repayment Loan Discharge Process” (December 8, 2017).2 The State maintains that
                                  19   public statements from the Department confirm the existence of the Corinthian Rule. (Dkt. 37, ¶¶
                                  20   48-51, 58-64, 183, 196.) The Department determined that over 80,000 borrowers, of which
                                  21   38,000 were Californians, were eligible for expedited loan relief under the Corinthian Rule. (Dkt.
                                  22   37, ¶ 52.) The Department provided outreach to eligible borrowers. (Dkt. 37, ¶ 71.) For nearly
                                  23   two years, without exception, the Department consistently applied the Corinthian Rule to grant full
                                  24   relief to 28,000 defrauded Corinthian borrowers. (Dkt. 37, ¶ 9, 68, 78.)
                                  25          On January 20, 2017, the Department, abandoning the Corinthian Rule, stopped approving
                                  26
                                  27
                                              2
                                                Patrick J. Howard, Federal Student Aid’s Borrower Defense to Repayment Loan
                                       Discharge Process, U.S. Department of Education Office of Inspector General (2017),
                                  28   https://www2.ed.gov/about/offices/list/oig/auditreports/fy2018/i04r0003.pdf.

                                                                                        3
                                           Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 4 of 13




                                   1   borrower defense claims. (Dkt. 37, ¶¶ 85, 178.) In June 2017, Secretary DeVos (the “Secretary”)

                                   2   announced a “regulatory reset.” (Dkt. 37, ¶ 95.) The Secretary then announced what The State

                                   3   calls the “Partial Relief Rule.” 3 (Dkt. 43 at page 10.) The Partial Relief Rule attempts to measure

                                   4   “the harm Corinthian borrowers actually incurred” from Corinthian’s fraud by “comparing

                                   5   average earnings at Corinthian programs with the average earnings at comparable programs.”

                                   6   (Motion to Dismiss at Dkt. 42 at page 10, n.3 (“December 20, 2017 Press Release”).) 4 The

                                   7   Partial Relief Rule affords defrauded Corinthian borrowers with a minimum of 10% loan relief.

                                   8   (December 20, 2017 Press Release.) As of December 20, 2017, the Department approved the

                                   9   discharge of 12,900 claims and denied 8,600 pending claims. (December 20, 2017 Press Release.)

                                  10   The Department has applied the Partial Relief Rule retroactively, sweeping in borrowers with

                                  11   pending claims who applied for full, expedited relief under the Full Relief Rule and borrowers

                                  12   who have not yet applied but would formerly have been eligible for full relief. (Dkt. 37, ¶ 106.)
Northern District of California
 United States District Court




                                  13          The delayed and withholding of relief under the Full Relief Rule and retroactive

                                  14   application of the Partial Relief Rule have harmed California citizens who were defrauded by

                                  15   Corinthian. (Dkt. 37, ¶¶ 109-121.) Corinthian borrowers have suffered psychological distress and

                                  16   profound economic consequences. (Dkt. 37, ¶¶ 109-111.) For borrowers who will retain loans

                                  17   with a defaulted status under the Partial Relief Rule, federal law cuts off the availability of other

                                  18   funding to continue pursuing an education. (Dkt. 37, ¶ 115.) The Department’s application of the

                                  19   Partial Relief Rule harms California’s interests in avoiding economic harm to borrowers,

                                  20   promoting the well-being of its citizens, including through the education of its residents,

                                  21   protecting consumers, and regulating education at all levels within the state. (Dkt. 37, ¶¶ 122-

                                  22   138.) And California’s public colleges and universities, which lose the opportunity to educate

                                  23   former Corinthian students under the Partial Relief Rule, suffer as well. (Dkt. 37, ¶¶ 139-148.)

                                  24
                                              3
                                  25             The Court takes judicial notice of the December 20, 2017 Press Release. In the related
                                       action, the individual plaintiffs referred to the new rule as the “Average Earnings Rule.”
                                  26          4
                                                 U.S. Department of Education, Improved Borrower Defense Discharge Process Will Aid
                                  27   Defrauded Borrowers, Protect Taxpayers (Dec. 20, 2017), https://www.ed.gov/news/press-
                                       releases/improved-borrower-defense-discharge-process-will-aid-defrauded-borrowers-protect-
                                  28   taxpayers.

                                                                                          4
                                           Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 5 of 13




                                   1   California’s fisc and its sovereign interest in applying its law have likewise been affected because

                                   2   students cannot attend California’s public colleges and universities. (Dkt. 37, ¶¶ 140 – 147, 162-

                                   3   166, 167-169.) For example, California’s public colleges and universities lose the funds from the

                                   4   federal work-study program (20 U.S.C. § 1087-51-1087-58) that the students who cannot attend

                                   5   would otherwise bring to California’s coffers. (Dkt. 37, ¶ 161.)

                                   6          Individual California students have suffered concrete harm as a result of the Partial Relief

                                   7   Rule. Drawing from the many students affected, the State recounts the stories of five particular

                                   8   students who have been injured by the Department’s actions. (Dkt. 37, ¶ 159.) N.C. obtained

                                   9   federal loans to attend a Corinthian institution, but was unable to find a job in her field. (Dkt. 37,

                                  10   ¶ 150.) She defaulted on her federal loans in 2016 and was unable to afford tuition without federal

                                  11   aid when she recently sought to enroll in Citrus Community College to earn a degree that would

                                  12   actually enable her to find work in her field. (Dkt. 37, ¶¶ 150-151.) Natalie Carapia submits a
Northern District of California
 United States District Court




                                  13   declaration in support of the State’s position. (Dkt. 43-2.) Carapia attended a Corinthian College

                                  14   school but was not able to discharge her federal loans, even after she submitted a request for relief.

                                  15   (Dkt. 43-2, ¶¶ 11-13.) She attended Citrus Community College and then attempted to re-enroll but

                                  16   was not able to do so because her prior federal student loan debt made her ineligible for more

                                  17   financial aid. (Dkt. 43-2, ¶ 15.) Carapia cannot attend Citrus Community College without

                                  18   financial aid. (Dkt. 43-2, ¶¶ 15.)

                                  19          Similarly, A.H. received two Corinthian degrees, but was unable to find work in her field

                                  20   of study or transfer course credits. (Dkt. 37, ¶ 152.) She subsequently enrolled at CSU East Bay;

                                  21   however, she is no longer eligible for federal aid because she has maximized her aggregate

                                  22   eligibility. (Dkt. 37, ¶ 152.) Relief from her Corinthian loans would change that, but the

                                  23   Department has not acted on her application, which has been pending for three years. (Dkt. 37, ¶

                                  24   152.) Ashley Harmon submits a declaration in support of the State’s position. (Dkt. 43-4.)

                                  25   Harmon’s declaration mirrors A.H.’s allegations. In addition, Harmon says that two weeks before

                                  26   the fall semester of 2013 was to begin, the financial aid office of CSU East Bay informed her that

                                  27   she was no longer eligible for financial aid because she had “maxed out on federal loans.” (Dkt.

                                  28   43-4, ¶ 29.) Thus, Harmon withdrew from school. (Dkt. 43-4, ¶ 29.)
                                                                                          5
                                           Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 6 of 13




                                   1          I.M. attended a Corinthian institution and recently lost his job. (Dkt. 37, ¶ 154-155.) He

                                   2   also recently learned that he will receive only a 10 percent discharge of his Corinthian loans under

                                   3   the Partial Relief Rule. (Dkt. 37, ¶ 155.) He cannot afford to pay off the loans, as the education

                                   4   he received did not enable him to obtain or retain employment. (Dkt. 37, ¶ 155.) He likewise

                                   5   cannot afford to pursue further education. (Dkt. 37, ¶ 155.) Isaac Mendoza submits a declaration

                                   6   that mirrors I.M.’s allegations. (Dkt. 43-5.)

                                   7          R.D. has a borrower-defense claim before the Department that has been pending for 28

                                   8   months. (Dkt. 37, ¶ 157.) A father of three, his outstanding Corinthian loans, and the prospect

                                   9   that the Department may only forgive 10 percent of their value, have kept him from reenrolling in

                                  10   school to gain the education he needs to better support his family. (Dkt. 37, ¶ 157.) Rthwan

                                  11   Dobashi submits a declaration in support of the State’s position. (Dkt. 43-3.) Dobashi also

                                  12   attended a Corinthian College school, with the assistance of federal loans, applied for but did not
Northern District of California
 United States District Court




                                  13   receive discharge of debt, and would like to return to college. (Dkt. 43-3, ¶¶ 8-21.) Dobashi

                                  14   cannot do so because he cannot afford to obtain additional loans with unpaid loans. (Dkt. 43-3, ¶

                                  15   27.)

                                  16          R.M., whose borrower-defense claim has been pending since 2015, was unable to find a

                                  17   job in her field of study or transfer credits after graduating from Corinthian. (Dkt. 37, ¶ 158.) She

                                  18   is ineligible for further federal aid and cannot afford to continue her education without it. (Dkt.

                                  19   37, ¶ 158.) Rebecca Miyahara submits a declaration in support of the State’s position that mirrors

                                  20   these allegations. (Dkt. 43-6.)

                                  21          In addition to the allegations of the Amended Complaint and the declarations listed above,

                                  22   the State submits the declaration of Paul Feist, Vice Chancellor for Communications for the

                                  23   California Community Colleges, explains that there are 114 community colleges and that they are

                                  24   available by statute to any student who possesses a high school degree or equivalent and that to

                                  25   other residents without a diploma if they are “capable of profiting from the instruction.” (Dkt. 43-

                                  26   1, ¶ 9) (citing Cal. Ed. Code § 76000).) Feist further explains how the fact that some California

                                  27   residents cannot attend California community colleges because of the Partial Relief Rule hurts the

                                  28   State’s educational mission of educating its residents. (Dkt. 43-1, ¶ 16.)
                                                                                         6
                                            Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 7 of 13




                                   1           The State asserts five claims under the Administrative Procedure Act (“APA”), 5 U.S.C.

                                   2   §§ 701 et seq. First, the State asserts a claim for unlawful retroactive agency action under the

                                   3   APA, 5 U.S.C. § 706(2)(A). (Dkt. 37, ¶¶ 171-185.) Second, the State asserts a claim for

                                   4   unreasonable delay of agency action under the APA, 5 U.S.C. § 706(1). (Dkt. 37, ¶¶ 186-202.)

                                   5   Third, the State asserts a claim for unlawfully withheld agency action under the APA, 5 U.S.C. §

                                   6   706(1). (Dkt. 37, ¶¶ 203-211.) Fourth, the State alleges that the Defendants’ actions are arbitrary

                                   7   and capricious because they made inconsistent findings and treated equally situated borrowers

                                   8   unequally. (Dkt. 37, ¶¶ 212-218.) In the fifth and sixth claims, the State alleges that Defendants’

                                   9   actions in abandoning the Corinthian Rule and instituting the Partial Relief Rule are not in

                                  10   accordance with the law because Defendants are attempting to collect debts that are not “legally

                                  11   enforceable” and because the use of offset and wage garnishments are unlawful. (Dkt. 37, ¶¶ 219-

                                  12   230.)
Northern District of California
 United States District Court




                                  13           The State seeks an order vacating the denials of borrower-defense claims for former

                                  14   Corinthian students and compelling the Department to approve and grant full relief to all pending

                                  15   and future claims submitted by former Corinthian students. (Dkt. 37, ¶¶ A-B.) The State also asks

                                  16   the Court to declare as unlawful and set aside the Department’s action to collect loans subject to

                                  17   borrower defense claims in which a forbearance or collection stoppage was requested, and to set

                                  18   aside the Department’s determinations and certifications that the loans in question are subject to

                                  19   administrative offset, tax refund offset, or administrative wage garnishment. (Dkt. 37, ¶¶ C-E.)

                                  20   The State requests reasonable attorneys’ fees and any other relief this Court deems just and proper.

                                  21   (Dkt. 37, ¶¶ F-G.)

                                  22                                               ANALYSIS

                                  23   A.      Legal Standards
                                  24           1.     Motion to Dismiss under Rule 12(b)(6)

                                  25           A motion to dismiss is proper under Federal Rule of Civil Procedure 12(b)(6) where the

                                  26   pleadings fail to state a claim upon which relief can be granted. On a motion to dismiss under

                                  27   Rule 12(b)(6), the Court construes the allegations in the complaint in the light most favorable to

                                  28   the non-moving party and takes as true all material allegations in the complaint. Sanders v.
                                                                                         7
                                           Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 8 of 13




                                   1   Kennedy, 794 F.2d 478, 481 (9th Cir. 1986) (citation omitted).

                                   2          If the allegations are insufficient to state a claim, a court should grant leave to amend,

                                   3   unless amendment would be futile. See, e.g. Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th

                                   4   Cir. 1990); Cook, Perkiss & Lieche, Inc. v. N. Cal. Collection Serv., Inc., 911 F.2d 242, 247 (9th

                                   5   Cir. 1990) (citations omitted).

                                   6          As a general rule, “a district court may not consider any material beyond the pleadings in

                                   7   ruling on a Rule 12(b)(6) motion.” Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994), overruled

                                   8   on other grounds, Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002) (citation

                                   9   omitted). However, documents subject to judicial notice, such as matters of public record, may be

                                  10   considered on a motion to dismiss. See Harris v. Cty of Orange, 682 F.3d 1126, 1132 (9th Cir.

                                  11   2012) (citation omitted). In doing so, the Court does not convert a motion to dismiss to one for

                                  12   summary judgment. See Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986),
Northern District of California
 United States District Court




                                  13   overruled on other grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104 (1991).

                                  14   “The court need not . . . accept as true allegations that contradict matters properly subject to

                                  15   judicial notice . . . .” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

                                  16          2.      Motion to Dismiss under Rule 12(b)(1) and Standing
                                  17          When a defendant moves to dismiss for lack of subject matter jurisdiction pursuant to Rule

                                  18   12(b)(1), the plaintiff bears the burden of proving that the court has jurisdiction to decide the

                                  19   claim. Thornhill Publ’n Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

                                  20   Federal courts can only adjudicate cases which the Constitution or Congress authorizes them to

                                  21   adjudicate: cases involving diversity of citizenship, or those cases involving a federal question, or

                                  22   where the United States is a party. See, e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

                                  23   375, 377 (1994).

                                  24          A Rule 12(b)(1) motion can be either “facial” or “factual.” Safe Air for Everyone v.

                                  25   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Where an attack on jurisdiction is a “facial” attack

                                  26   on the allegations of the complaint, the factual allegations of the complaint are taken as true and

                                  27   the non-moving party is entitled to have those facts construed in the light most favorable to him or

                                  28   her. Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir. 1996).
                                                                                          8
                                           Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 9 of 13




                                   1           In a “factual attack,” the moving party questions the veracity of the plaintiff’s allegations

                                   2   that “would otherwise invoke federal jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. The

                                   3   plaintiff’s allegations are questioned by “introducing evidence outside the pleadings.” Leite v.

                                   4   Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “When the defendant raises a factual attack, the

                                   5   plaintiff must support her jurisdictional allegations with ‘competent proof,’ under the same

                                   6   evidentiary standard that governs in the summary judgment context.” Id. (quoting Hertz Corp. v.

                                   7   Friend, 559 U.S. 77, 96-97 (2010)). While the plaintiff typically has the burden of proof to

                                   8   establish subject matter jurisdiction, “if the existence of jurisdiction turns on disputed factual

                                   9   issues, the district court may resolve those factual disputes itself.” Id. at 1121-22 (citing Safe Air

                                  10   for Everyone, 373 F.3d at 1039-40). In addition, the Court may “review any evidence, such as

                                  11   affidavits or testimony, to resolve factual disputes concerning the existence of jurisdiction.”

                                  12   McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988). If there is no evidentiary hearing,
Northern District of California
 United States District Court




                                  13   the Court must view the disputed facts in the light most favorable to the non-moving party. Dreier

                                  14   v. United States, 106 F.3d 844, 847 (9th Cir. 1996).

                                  15           Federal courts have jurisdiction only over “cases” and “controversies.” U.S. Const. Art.

                                  16   III, § 2. A court is required to dismiss an action if the court lacks jurisdiction. Fed. R. Civ. P.

                                  17   12(h)(3). The burden to prove standing – that there is a case or controversy – is on the party

                                  18   invoking federal jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). “A

                                  19   plaintiff must demonstrate standing for each claim he seeks to press” and for “‘each form of relief

                                  20   sought.’” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (quoting Friends of the

                                  21   Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 185 (2000)). When a plaintiff “defends

                                  22   against a motion to dismiss at the pleading stage, ‘general factual allegations of injury resulting

                                  23   from the defendant’s conduct may suffice[.]’” Oregon v. Legal Servs. Corp., 552 F.3d 965, 969

                                  24   (9th Cir. 2009) (quoting Lujan, 504 U.S. at 561).

                                  25           To establish standing, a plaintiff must show: (1) an “injury in fact,” (2) with a “causal

                                  26   connection,” i.e., that the injury is “fairly traceable” to the conduct of the defendant, and (3) that it

                                  27   is “likely” and not merely “speculative” that the injury will “be redressed by a favorable decision.”

                                  28   Lujan, 504 U.S. at 560 (internal citations and quotations omitted). An injury in fact must be
                                                                                           9
                                            Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 10 of 13




                                   1   “concrete and particularized” and “actual or imminent” as opposed to merely conjectural or

                                   2   hypothetical. Id. To establish an “injury in fact,” a plaintiff who challenges the violation of a

                                   3   procedural right must show that (1) “he has a procedural right that, if exercised, could have

                                   4   protected his concrete interest,” (2) “the procedures in question are designed to protect those

                                   5   concrete interests,” and (3) “the challenged action’s threat to the plaintiff’s concrete interest is

                                   6   reasonably probable.” California v. Azar, 911 F.3d 558, 570 (9th Cir. 2018). “Relaxed standards

                                   7   apply to the traceability and redressability requirements.” Id. (citation omitted). The plaintiff

                                   8   must only show that, “proper procedure could have” led to a substantive result. Id. (citation

                                   9   omitted) (emphasis in original).

                                  10           A plaintiff must establish standing for each claim. California v. Azar, 911 F.3d at 570

                                  11   (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006).) “Standing as to one claim

                                  12   does not ‘suffice for all claims arising from the same ‘nucleus of facts.’” Id.
Northern District of California
 United States District Court




                                  13   B.      Analysis of Standing for Claims 1 through 4
                                  14           Defendants argue that Plaintiff lacks standing to bring suit and thus that the Court lacks

                                  15   subject matter jurisdiction over this action under Article III of the Constitution. Plaintiff alleges

                                  16   that it has standing based on Plaintiff’s proprietary interests at stake and because Plaintiff alleges

                                  17   facts sufficient to meet the requirements for standing set forth by the Supreme Court in

                                  18   Massachusetts v. EPA, 549 U.S. 497, 519 (2007). The Court finds that the First Amended

                                  19   Complaint alleges harm to the State based on harm to the financial wellbeing of the State and the

                                  20   mission of the State’s system of public education – both community colleges and universities –

                                  21   because the State has met its burden to show that students cannot attend California’s public

                                  22   colleges and universities because their federal loan debt from attending Corinthian schools

                                  23   remains undischarged. Thus, the State meets it burden to show standing.

                                  24           States may sue the federal government under the Administrative Procedures Act (“APA”),

                                  25   5 U.S.C. §§ 701 et seq., when the state’s proprietary interests are at stake. Massachusetts v. EPA,

                                  26   549 U.S. 497, 519-21 (2007); Sierra Forest Legacy v. Sherman, 646 F.3d 1161,1178 (9th Cir.

                                  27   2011). States can sue the federal government under the APA specifically when the sovereign

                                  28   interest at stake is harm to the state’s public universities. See, e.g., Washington v. Trump, 847
                                                                                          10
                                          Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 11 of 13




                                   1   F.3d 1151 (9th Cir. 2017); Aziz v. Trump, 231 F. Supp. 3d 23 (E.D. Va. 2017); Hawaii v. Trump,

                                   2   859 F.3d 741 (9th Cir. 2017), overruled on other grounds in Trump v. Hawaii, 585 U.S. __ (2018);

                                   3   Regents of Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 279 F. Supp. 3d 1011, 1034 (N.D. Cal.

                                   4   2018).

                                   5            Here, the State alleges, among other things, a sovereign interest in the well-being of its

                                   6   public universities. As noted in Washington v. Trump, Aziz v. Trump, Hawaii v. Trump, and

                                   7   Regents v. U.S. Dep’t of Homeland Security, the State has a sovereign interest in maintaining the

                                   8   public mission of its public universities. In addition, common sense dictates that, if students

                                   9   cannot attend its public colleges and universities, the State suffers financially, and the State has

                                  10   specifically alleged that it has suffered financial loss from the loss of federal work-study funds that

                                  11   the former Corinthian students could bring to California’s public colleges and universities.

                                  12            In the earlier Order granting the motion to dismiss, the Court noted that the State had
Northern District of California
 United States District Court




                                  13   pointed to a theoretical harm: that individuals could not attend California’s universities because

                                  14   they had student loans from attending a Corinthian College school, could not obtain relief from

                                  15   that debt, and thus could not obtain additional loans and/or did not have funds to attend a

                                  16   California university. The Court noted that the State had failed to provide any specific evidence of

                                  17   this particular harm. Thus, the Court concluded that the State could not allege an injury that is

                                  18   “actual or imminent” rather than “conjectural or hypothetical” as required by Lujan, 504 U.S. at

                                  19   560. The Court also held that the State did not show that the harm is fairly traceable to

                                  20   Defendants’ conduct, because there are so many other potential reasons that an individual cannot

                                  21   attend a California university.

                                  22            Here, the State has met its burden to show specific harm that is traceable to Defendants’

                                  23   conduct with regard to Claims 1 through 4 but not for Claims 5 and 6, as discussed in more detail

                                  24   below. In particular, the State alleges in the First Amended Complaint facts to show concrete

                                  25   harm fairly traceable to Defendants’ conduct. The State also provides declarations from students

                                  26   who explicitly state that they cannot attend California’s public colleges and universities because of

                                  27   their undischarged federal debt. Although the students’ actual plans to attend California’s public

                                  28   colleges and universities vary in terms of concrete plans, at least one – Harmon – was forced to
                                                                                          11
                                            Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 12 of 13




                                   1   withdraw two weeks before classes began because she discovered that she was not eligible for

                                   2   financial aid. In addition, even though other students may not have taken steps to enroll, there is

                                   3   no need to show actual admission to show that they planned to attend but could not because, as the

                                   4   Feist Declaration explains, California’s community colleges are required to admit any student with

                                   5   a high school diploma. (Dkt. 43-1, ¶ 9.) Normally the Court would require a showing that

                                   6   students had applied for admission and had been accepted but were not able to attend because of

                                   7   their federal loan debt, but here that requirement makes no sense in light of the fact that the

                                   8   admission process is essentially a matter of providing a high school diploma.

                                   9           The Court finds that that State has met its burden to show that the State’s mission to

                                  10   educate its residents and the State’s financial well-being are harmed by Defendants’ actions as

                                  11   expressed in Claims 1 through 4.

                                  12   C.      Analysis of Standing for Claims 5 and 6
Northern District of California
 United States District Court




                                  13           With respect to Claims 5 and 6, the State has not met its burden to show standing. In

                                  14   Claims 5 and 6, the State argues that Defendants have violated the APA by submitting loans of

                                  15   borrowers to the U.S. Department of Treasury for collection and “administrative offset” or through

                                  16   offset of tax refunds. (Dkt. 37, ¶¶ 219 - 230.) Unlike the allegations of Claims 1 through 4, the

                                  17   State argues on “information and belief” that Defendants have taken this action, and the State does

                                  18   not provide any specific link from this alleged action to the harm to the State. For all the reasons

                                  19   that the Court previously found that the State lacked standing for the other claims, the Court also

                                  20   holds that the State fails to allege standing for Claims 5 and 6. Because the Court makes this

                                  21   finding, the Court does not address Defendants’ other arguments at this time.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         12
                                          Case 3:17-cv-07106-SK Document 56 Filed 03/04/19 Page 13 of 13




                                   1                                         CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Defendants’ motion to dismiss Claims 1

                                   3   through 4 but GRANTS the motion to dismiss Claims 5 and 6. Defendants may amend Claims 5

                                   4   and 6 by April 1, 2019.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 4, 2019

                                   7                                                ______________________________________
                                                                                    SALLIE KIM
                                   8                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    13
